EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

AMENDMENT TO THE CLAIMS
Regarding claim 1, “corresponding” now reads --corresponding to-- in line 14 of the page.
Regarding claim 2, insert a comma after “a photocoupler” in line 22 of the page.
Regarding claim 2, insert a comma after “a bipolar transistor” in line 23 of the page.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a switching section coupled to a power supply line and a ground line and configured to switch between a first state in which the power supply line and the ground line are electrically coupled to the first power supply terminal and the first ground terminal of the circuit section, respectively, and a second state in which the power supply line and the ground line are electrically coupled to the second power supply terminal and the second ground terminal of the circuit section, respectively, wherein the circuit section is configured to operate as a circuit corresponding to one of an open collector output and an open emitter output when the switching section is in the first state and to operate as a circuit corresponding to the other one of the open collector output and the open emitter output when the switching section is in the second state” in view of the other limitations as called for in independent claim 1.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849